Case 2:18-cv-11357-ES-SCM Document 26 Filed 04/12/19 Page 1 of 1 PageID: 585

    DNJ-Civ-016 (09/2016)




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

     HARRY G. PAGOULATOS, et al.
                                              Civil Action No. 18-11357
     Plaintiffs,                              (ES)

     v.

     BRIGHT MOUNTAIN MEDIA, INC.              60 DAY ORDER ADMINISTRATIVELY
     et al.                                   TERMINATING ACTION

     Defendants,



            It having been reported to the Court that the above-
  captioned action has been settled,
            IT IS on this         12th     day of    April    , 2019,
            ORDERED that this action and any pending motions are
  hereby administratively terminated; and it is further
            ORDERED that this shall not constitute a dismissal Order
  under the Federal Rules of Civil Procedure; and it is further
            ORDERED that within 60 days after entry of this Order
  (or such additional period authorized by the Court), the
  parties shall file all papers necessary to dismiss this action
  under the Federal Rules of Civil Procedure or, if settlement
  cannot be consummated, request that the action be reopened;
  and it is further
            ORDERED that, absent receipt from the parties of
  dismissal papers or a request to reopen the action within
  the 60-day period, the Court shall dismiss this action,
  without further notice, with prejudice and without costs.


                                  s/Esther Salas
                                  Esther Salas, U.S. District Judge
